  

uNlTED sTATEs olsTRlcT couRT January 30y 2019
EASTERN DisTRlcT oF cALlFoRNlA

UN|TED STATES OF AN|ER|CA,
Plaintif'f,
v.
ROSE N|AR|E SEGALE

Defendant_

 

 

TO: UN|TED STATES N|ARSHAL;

FlLéo

CLERK, US DS|TRlCT COURT
EASTERN D|STR|CT OF

CALlFoRNlA m
ky

Case No. 2:19-cr-OOOl4-GEB-O2 1

 

ORDER FOR RELEASE OF
PERSON |N CUSTODY

This is to authorize and direct you to release ROSE l\/|AR|E SEGALE

Case No. 2219-Cr-OOO‘|4-GEB-O2 Charge 18 USC § 371, 1029(a)(3), 1029(a)(2),

1028A(a)(1) from custody for the following reasons:

Release on Personal Recognizance

Bai| Posted in the Sum of $

 

50,000 co~signed by

X Unsecured Appearance Bond $ sister, E|izabeth

Escamilla-Apodaca

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

(Other): To be released on 1/31/2019 at 9:00 AM to

the custody of Pretrial Servlces to We|l Space

X

Residential Treatment Proqram. Pretria| Service

conditions as stated on the record in open court.

 

|ssued at Sacramento, California on January 30, 2019 at 2100 PM

By:

 

 

  

 

 

 

|V|agistrate Judge Kenda|| J. Newman

